 Case: 4:18-cv-01859-PLC Doc. #: 38 Filed: 08/02/19 Page: 1 of 6 PageID #: 160



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IAN WALLACE,                  )
                              )
            Plaintiff,        )
                              )
vs.                           )                         No. 4:18-cv-01859 PLC
                              )
PHARMA MEDICA RESEARCH, INC.; )
TRIS PHARMA, INC.; ROXANE     )
LABORATORIES, INC.; HIKMA     )
LABS, INC.; and WEST-WARD     )
COLUMBUS, INC.                )
                              )
            Defendant.        )

                                   AMENDED COMPLAINT

       COMES NOW the Plaintiff, Ian Wallace, by and through his undersigned counsel, and for

his cause of action against Defendants, Pharma Medica Research, Inc., states as follows:

                            PARTIES, JURISDICTION & VENUE

       1.      That the petitioner is a resident and citizen of Madison County, Illinois.

       2.      That Pharma Medica Research, Inc. (hereinafter “PMR”) is a Canadian corporation

headquartered and with its principal place of business in Mississauga, ON Canada. PMR maintains a

registered agent located at 1 North Brentwood Blvd., 10th Floor, St. Louis, Missouri. Further, PMR

at all times relevant hereto operated a “Screening Clinic” and “Phase I Clinic” at 400 Fountain Lakes

Blvd., St. Charles, Missouri.

       3.      That Tris Pharma, Inc. (hereinafter “TPI”), is a New Jersey corporation with its

principal place of business in New Jersey. TPI sponsored as master and PMR as agent a certain study

at PMR’s St. Charles, Missouri, facility as referenced in documents labeled PMRI 00168 through

00223. Plaintiff was a participant in that study.
                                                    1
 Case: 4:18-cv-01859-PLC Doc. #: 38 Filed: 08/02/19 Page: 2 of 6 PageID #: 161



       4.      Roxane Laboratories, Inc. (hereinafter “RLI”) is an Ohio corporation with its

principal place of business in Ohio. RLI sponsored as master and PMR as agent a certain study at

PMR’s St. Charles, Missouri, facility as referenced in documents bates labeled PMRI 00352 through

00391. Plaintiff was a participant in that study. RLI has been succeded by West-Ward Columbus,

Inc. (hereinafter “WCI”) and/or by Hikma Labs, Inc. (hereinafter “HLI”) WCI is a Delaware

corporation with its principal place of business in London, England. HLI is a Nevada corporation

with its principal place of business in London, England.

       5.      This action is of civil nature and the amount in controversy, excluding interest and

costs, exceeds the sum specified by 28 U.S.C § 1332. Every issue of law and fact is wholly between

citizens of different states. Consequently, jurisdiction of this Court is proper.

       6.      Venue is proper under 28 U.S.C. § 1391(b)(2); (d) because Defendant is subject to

personal jurisdiction of this Court, having research facilities, businesses, and/or office locations in

Missouri, including St. Louis and St. Charles, Missouri.

                                             COUNT I
                                       (Ian Wallace v. PMR)

       7. That Plaintiff, on or about March 23, 2016, through April 23, 2016, and again on or about

June 10, 2016, through June 14, 2016, participated in a research studies at PMR’s facility located in

St. Charles, Missouri. During this study plaintiff was repeatedly required to submit blood samples

for testing, with such samples drawn by defendant’s unknown employees and/or contractors, acting

within the course and scope of their employment or agency relationship with the PMR. The

identities of those employees at this point are unknown but will be obtained in discovery.

       8.      That based on the above, PMR owed a duty to plaintiff and others similarly situated

to draw blood samples in a safe and sanitary fashion with properly trained, qualified and supervised

                                                  2
  Case: 4:18-cv-01859-PLC Doc. #: 38 Filed: 08/02/19 Page: 3 of 6 PageID #: 162



staff.

         9.     That in violation of the aforesaid duty the defendant committed one or more of the

following negligent acts and/or omissions:

                (a)     Failed to properly train its employees and/or agents to perform blood
                        extractions in a safe and sanitary fashion;

                (b)     Failed to properly screen its employees and/or agents to ascertain
                        whether said employees and/or agents were qualified and properly
                        trained to draw blood samples in a safe and sanitary
                        fashion;

                (c)     Failed to properly supervise its employees and/or agents to insure
                        that those employees and/or agents drew blood in a safe and sanitary
                        fashion;

                (d)     Failed to supply sufficient equipment to allow for the
                        safe and sanitary drawing of blood samples;

                (e)     Failed to properly clean and sterilize equipment used
                        to draw blood samples;

                (f)     Failed to properly screen its employees, and/or agents, and/or other
                        participants in the study to determine whether such
                        individuals were infected with contagious diseases;

                (g)     Failed to properly dispose of unsanitary equipment
                        used in the blood drawing process.

         10.    That as a direct and proximate result of the aforesaid, plaintiff contracted Hepatitis C

during the blood drawing process.

         11.    That as a further and proximate result of the aforesaid, plaintiff has experienced and

will continue to experience great pain and mental anguish. Plaintiff has incurred and will continue to

incur medical bills to obtain treatment for his injuries. Plaintiff has lost income and will likely lose

income in the future. Plaintiff’s condition is such that it will require convalescent care in the future.

Plaintiff has sustained loss of normal life.

                                                   3
 Case: 4:18-cv-01859-PLC Doc. #: 38 Filed: 08/02/19 Page: 4 of 6 PageID #: 163



         WHEREFORE, Plaintiff prays for a judgment against the defendant for an amount in excess

of $75,000.00 and for costs of this action.

                                              COUNT II

                                      (Ian Wallace vs. TPI)

         NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel, and

for his cause of action against TPI states as follows:

         1-11. Plaintiff repeats, realleges and incorporates herein by reference paragraphs 1-11

above.

         12.    That TPI sponsored study number 2015-3952 pursuant to which it employed PMR to

test on humans certain medications designed, manufactured, supplied and created by TPI. TPI

controlled the actions of PMR or had the right to control the actions of PMR in such study. Such

control enabled TPI to visit PMR’s facility to assure compliance with TPI’s instructions, policies,

rules, protocols and guidelines; monitor PMR’s conduct; request all information from PMR during

the study; require reports from PMR; require audits; require quality assurance and quality control

systems; require specific testing procedures including blood draws; regulate meal and sleep times of

study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

also required PMR carry insurance for the study participants.

         13.    That at all relevant times PMR was acting as the agent for TPI in the scope of its

employment by TPI for the aforesaid study. As such, TPI is responsible for PMR’s actions during

the study.

         14.    That Plaintiff sustained the damages described in Count I during the study at issue.

Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance that TPI was to

require PMR carry for Plaintiff and others in the study.
                                                 4
 Case: 4:18-cv-01859-PLC Doc. #: 38 Filed: 08/02/19 Page: 5 of 6 PageID #: 164



         WHEREFORE, Plaintiff prays for a judgment against the defendant for an amount in excess

of $75,000.00 and for costs of this action.

                                                COUNT III

                                   (Ian Wallace vs. RLI, WCI and HLI)

                 NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel,

and for his cause of action against RLI, WCI, and HLI, states as follows:

         1-11.   Plaintiff repeats, realleges and incorporates herein by reference paragraphs 1-11

above.

         12.     That RLI sponsored study number DESV-T25-PVFS-1 pursuant to which it employed

PMR to test on humans a certain medication designed, manufactured, supplied and created by RLI.

RLI controlled the actions of PMR or had the right to control the actions of PMR in such study. Such

control enabled RLI to visit PMR’s facility to assure compliance with RLI’s instructions, policies,

rules, protocols and guidelines; monitor PMR’s conduct; request all information from PMR during

the study; require reports from PMR; require audits; require quality assurance and quality control

systems; require specific testing procedures including blood draws; regulate meal and sleep times of

study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

also required PMR carry insurance for the study participants.

         13.     That at all relevant times PMR was acting as the agent for RLI in the scope of its

employment by RLI for the aforesaid study. As such, RLI is responsible for PMR’s actions

during the study.

         14.     That Plaintiff sustained the damages described in Count I during the study at

issue. Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance that

RLI was to require PMR carry for Plaintiff and others in the study.
                                               5
 Case: 4:18-cv-01859-PLC Doc. #: 38 Filed: 08/02/19 Page: 6 of 6 PageID #: 165



       WHEREFORE, Plaintiff prays for a judgment against the defendant for an amount in excess

of $75,000.00 and for costs of this action.

       PLAINTIFF PRAYS FOR TRIAL BY JURY




                                              Respectfully Submitted,

                                              WENDLER LAW, P.C.

                                      By:     /s/ Brian M. Wendler            .




                                               Brian M. Wendler, #39151
                                               Angie M. Zinzilieta, #69783
                                               900 Hillsboro Ave., Suite 10
                                               Edwardsville, IL 62025
                                               Ph: (618) 692-0011
                                               Fax: (618) 692-0022
                                               wendlerlawpc@gmail.com
                                               Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was
transmitted via electronic mail this 2nd day of August 2019, to the following:

Terese A. Drew
John R. Suermann, Jr.
701 Market Street, Suite 1375
St. Louis, MO 63101-1843
Ph: (314) 241-2600
Fax: (314) 241-7428
tdrew@hinshawlaw.com
jsuermann@hinshawlaw.com
Attorneys for Pharma Medica Research

                                                             /s/ Brian M. Wendler
                                                 6
